Citation Nr: 0512174	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits on the basis of service connection for the 
cause of the veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty in the military from 
February 1966 to August 1968.  He also had prior service in 
the reserves.  He died in April 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The appellant's case was remanded to the RO for 
additional development in July 2004.  It is again before the 
Board for appellate review.

The veteran died in April 1997.  The corrected copy of his 
death certificate listed the cause of death as respiratory 
failure due to or as a consequence of adult respiratory 
distress syndrome due to or as a consequence of chronic 
myelogenous leukemia (CML).  The appellant has asserted that 
the veteran's death was due either to a service-connected 
disability or due to improper care provided to the veteran at 
the VA medical center (VAMC) in Wichita, Kansas.  

In regard to the service-connected death claim, the appellant 
contends that the veteran was exposed to herbicides during 
his service in Vietnam.  She further contends that this 
exposure led to the development of the veteran's leukemia, 
and, ultimately, to his death

The Board remanded the appellant's case in July 2004 
primarily to comply with a September 2003 order from the 
United States Court of Appeals for Veterans Claims (Court).  
The order granted a joint motion that requested that the 
Court vacate the Board's decision and remand the case to the 
Board for further development and re-adjudication in 
accordance with the directives of the September 2003 joint 
motion.  The sole issue involved in the joint motion was the 
lack of compliance by VA in providing the notice and 
assistance required under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The July 2004 remand also noted that the regulations that 
pertain to the list of diseases presumed to be related to 
exposure to herbicides was amended to include the development 
of chronic lymphocytic leukemia (CLL) to a degree of 10 
percent or more at any time after service.  See 68 Fed. Reg. 
59,540-59,542 (Oct. 16, 2003) (codified at 38 C.F.R. 
§ 3.309(e) (2004)).  The Board noted that the type of 
leukemia added to the list of diseases was different from 
what was diagnosed for the veteran.  However, the appellant 
was to be notified of the change and provided an opportunity 
to present any evidence that the veteran's leukemia was of 
the CLL type as opposed to CML.

The RO wrote to the appellant to provide her the required 
notice under the VCAA and in an attempt to assist her in the 
development of her claim.  The letter included information on 
what she needed to do in order to substantiate a claim for 
entitlement to benefits for DIC on the basis of service 
connection for the cause of the veteran's death.  The letter 
also included information regarding the change in regulations 
pertaining to CLL and its addition to the list of presumptive 
diseases related to exposure to herbicides.  Finally, the 
appellant was asked to submit any evidence/information in her 
possession.  Unfortunately, the letter did not inform the 
appellant of the evidence required to substantiate a claim 
for DIC benefits under 38 U.S.C.A. § 1151.  (The RO mentioned 
38 U.S.C.A. § 1151 in an attachment to its September 2004 
VCAA letter, and asked her to submit "competent evidence 
related [sic] the veteran's death to VA care," but when the 
RO included a statement as to what was required to 
substantiate a DIC claim under § 1151, it merely recited the 
list of diseases for which service incurrence or aggravation 
may be presumed on account of exposure to herbicide agents in 
service.)  

The appellant must be afforded the appropriate notice 
regarding the evidence/information necessary to substantiate 
a claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151.  Moreover, as the appellant's claim was received by 
the RO in August 1997, such notice must relate to the law as 
it existed prior to the change made by § 422(a) of Pub. L. 
104-204, 110 Stat. 2926, effective as of October 1, 1997.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  

(The Board will defer consideration of the DIC claim on the 
basis of service connection for the cause of the veteran's 
death because of the possibility that evidentiary development 
of the § 1151 claim will uncover evidence pertinent to the 
cause of death claim.)

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  Specifically, the appellant 
should be informed of the 
evidence/information required to 
substantiate a claim for DIC 
benefits pursuant to the version of 
38 U.S.C.A. § 1151 in effect prior 
to October 1, 1997.  The appellant 
should be told of the information 
and evidence that she is to provide 
and of the information and evidence 
that VA will yet attempt to obtain 
on her behalf, if any.  The 
appellant should be asked to provide 
any pertinent evidence in her 
possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  All potentially 
applicable law and regulations 
should be considered.  If any 
benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

